PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/312,329
Filing Date: 21 Dec 2018
Appellant(s): WHIRLPOOL CORPORATION



__________________
Terry S. Callaghan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. Claims 2-6, 9-13, and 16-20 stand rejected under 35 U.S.C. §103 as being unpatentable over Nobue et al. in view of Torngren et al.
	Although fully considered, the arguments are not consistent with previous arguments or with what is disclosed in the Specification.  
	On page 14 of the Appeal Brief, the Appellant argues that Nobue (US-20110108548-A1) does not teach the claim limitation “wherein the circulator has a maximum power rating of less than a maximum backward power to which the circulator could be exposed,” as noted in the following remark:
“Paragraph [0003] merely states the fear of damage to the semiconductor element. Even if this “fear” is implied with respect to the circulator, one skilled in the art would then choose a high-power rated circulator that has a maximum power rating of more than a maximum backward power to which the circulator could be exposed. It seems illogical (and certainly not obvious) for one skilled in the art to use a circulator that “has a maximum power rating of less than a maximum backward power to which the circulator could be exposed,” as recited in claims 3, 10, and 17” (page 14).

However, this argument contradicts the explanation provided in the Arguments dated 3 June 2021, where in response to a 35 USC 112(b) rejection for this claim limitation, the Appellant states the following:
“Regarding claims 3, 10, and 17, the Examiner alleges that the phrase "wherein the circulator has a maximum power rating of less than a maximum backward power to which the circulator could be exposed" is indefinite. The Examiner states "[t]he metes and bounds of the claim are indefinite since it is unclear what the 'maximum power rating' is for the circulator, because the type of circulator is never disclosed." Again, one skilled in the art can clearly look up the "maximum power rating" of the circulator that they wish to utilize. Engineers regularly look at such power ratings to determine the suitability of the devices they wish to use to make sure they will work in the system they are designing. Accordingly, Applicant submits that claims 3, 10, and 17 are sufficiently definite so as to meet the requirements of 35 U.S.C. §112(b)” (page 5-6).
The Appellant’s argument that “it seems illogical (and certainly not obvious) for one skilled in the art to use a circulator that ‘has a maximum power rating of less than a maximum backward power to which the circulator could be exposed,” dated 27 April 2022, does not follow from the argument, dated 3 June 2021, that “one skilled in the art can clearly look up the ‘maximum power rating’ of the circulator that they wish to utilize.”  Based on the explanation provided on 3 June 2021, the examiner understood this limitation such that any circulator will have “a maximum power rating of less than a maximum backward power to which the circulator could be exposed.”  The “maximum backward power to which the circulator could be exposed” could be any backward power value.  Therefore, it is not clear how the Appellant concludes that the claims require a low-power rated circulator based on this claim limitation.
	On page 13 of the Appeal Brief, the Appellant states that the maximum power rating “feature is described in the present specification in paragraphs [0037] and [0038],” where paragraph [0037] discloses the following:
“[0037] The circulator 104 is a low-power rated circulator. This means that, for a multi- port system, the circulator has a maximum rating of that is less than the maximum backward power, which it may sustain for less than about 10 nanoseconds. Circulators may suffer two different stresses: electrical stress, due to the forward power and the vectorial sum of forward and reflected waves (in principle with arbitrary phase relation) and thermal stress, due to the power the circulator has to dissipate, which are the sum of the insertion losses caused by the forward and reflected power flowing through it. The time constant of E-field stress is in the nanosecond time frame while the time constant of thermal stress is tenths of seconds time frame. Because of the much more rapid effects of electrical stress, the thermal effects are not as significant of a problem as the solution described herein will stop the source of thermal stress well before it could become a problem. Electrical field stress, however, could cause damage to the hardware if the field strength exceeds the specified rating for which the circuitry and components (i.e., the circulator). By math, the forward power Pfwd and the reflected power Pbwd, in a multi-port system where multiple amplifiers are providing energy to the cavity and then to the load, the worst case of Pbwd is provided by the following formula: Pbwd-Pfwd (n-1) where n is the number of sources (HPA) injecting energy into the cavity. 

Thus, the “power rating of the circulator” is understood to mean the “specified rating for…the circuitry and components.”  As shown in fig. 3 of Nobue and stated on page 14 of the Final Office action dated 28 July 2021, Nobue teaches using a circulator for this same purpose: 
Nobue, fig. 3 (annotated)

    PNG
    media_image2.png
    440
    730
    media_image2.png
    Greyscale

“The Applicant discloses that the circulator prevents “electrical stress” and “thermal stress” caused by excessive power.  Likewise, Nobue designed the circulator to redirect power when a 10% power threshold is exceeded, so as to prevent destruction caused by high heat (paragraphs 0003, 0063, 0070, and 0294)” (Final Office action, dated 28 July 2021, page 14).

	On page 16, the Appellant restates remarks provided in the Arguments dated 28 October 2021, where the Appellant argues that the total maximum power rating should be based on the sum of the maximum forward power and the maximum backward power.  The examiner has nothing further to add to the Advisory Action dated 14 December 2021, other than to note that the following comment was made at the end of the notice: 
“It is noted that the Applicant discloses a maximum backward power equation that is based on a ratio of the forward power provided by each of the amplifiers (see equation in paragraph 0037, and described in paragraph 0038 of the Specification) and not on the sum of the forward and backward powers.”

The following is paragraph 0038 of the Specification:
[0038]      With this premise, in a 4-port system with 4 high-power amplifiers of 250W each, for example, the maximum Pbwd can be 750W. In prior systems, it is the backward power Pbwd that drives the selection of the circulator rating. Thus, in the prior systems, one would have used a circulator rated at least as high as the maximum Pbwd, which would be at least 750W in the example above. By utilizing the features described herein, one may reduce the ratings requirement (and consequently the cost) of the circulator, as the additional hardware protection described below will take care of fast (<10 ns) power reduction / power cut thereby protecting the circulator 104 from damage. Thus, for use in a 4-port system with 250W high-power amplifiers 18, the circulator 104 can be rated at less than 750W or even as low as 250W independent from the number of high-power amplifiers 18 contemporary connected to the cavity and simultaneously providing energy to the food load. More generically, the quick response time scale in which the hardware protection component 204 acts, allows the power rating of the circulator to be selected in accordance to the forward power and independent from the number of ports.”
In contrast to the Appellant’s arguments, this paragraph does not disclose adding the backward and forward powers together but states that only the backward power is used to determine selection of the circulator rating.
Additionally, it should be noted that although page 18 states that “the combined teachings of Nobue et al. and Torngren et al. fails to disclose each and every feature of independent claims 3, 10, and 17,” the Appeal Brief does not specifically address the combined teachings of Nobue and Torngren (US-20040004074) and only addresses Nobue individually (referencing MPEP 2145.IV).  Also noteworthy is that none of the Appellant’s arguments dispute the claimed structure, i.e., the Applicant appears to accept that Nobue teaches a small signal generator (11, fig. 1), an RF feed (105), a high-power RF Amplifier (112 and 114), comprising at least one amplification stage (para 0054), a circulator (18), and a hardware protection component (119 and 120) and that Torngren teaches a dummy load (18, fig. 1).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761        
                                                                                                                                                                                            /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.